


Exhibit 10.5




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign – Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”),  IU
HOLDINGS, LP (“Tier 2 Junior Lender”), IU INVESTMENTS, LLC (“Tier 3 Junior
Lender”), INTERNET UNIVERSITY, INC. (“Internet University”), MARC BLUMBERG
(“Blumberg”), and MARC A. PICKREN (“Pickren”, and the party identified as
“Lender” below, and collectively with Internet University and Blumberg, the
“Tier 4 Junior Lenders”), and INTERNET UNIVERSITY, INC. (a second time, “Tier 5
Junior Lender”), as defined as to all in the Subordination Agreement.  Lender,
together with the other Tier 4 Junior Lenders, is senior to the loan and
security interest of the Tier 5 Junior Lender, Ned B. Timmer  (“Tier 6 Junior
Lender”), and Scott N. Beck (“Tier 7 Junior Lender”).  The Tier 5 Junior Lender,
the Tier 6 Junior Lender and the Tier 7 Junior Lender are signatories to the
Subordination Agreement, too.  Each holder of this instrument (“Promissory
Note”), by its acceptance hereof, agrees (i) to be bound by the Subordination
Agreement and (ii) that if and to the extent any conflict exists between the
terms of this instrument and the terms of the Subordination Agreement, the terms
of the Subordination Agreement shall govern and control.




AMENDMENT NO. 3 TO PROMISSORY NOTE




AMENDMENT NO. 3 TO PROMISSORY NOTE (the “Note”), dated as of September 6, 2011
(this “Amendment”), among CORNERWORLD CORPORATION, a Nevada corporation (the
“Borrower”) and MARC A. PICKREN (“Lender”).




WITNESSETH:




WHEREAS, on August 27, 2008, the Borrower and the Lender thereto entered into
the Promissory Note dated as of August 27, 2008 (as it may be amended from time
to time, the “Promissory Note”).




WHEREAS, on March 31, 2010, the Borrower and the Lender executed Amendment No. 1
pursuant to which the parties agreed to amend the payment terms under the Note.




WHEREAS, on March 30, 2011, the Borrower and the Lender executed Amendment No. 2
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Promissory Note as set forth below.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Promissory Note to the contrary, the parties hereto hereby
agree to the following:




 

1.

The Applicable Interest Rate shall be 10% per annum.  Interest on the Principal
Sum of this Note shall be calculated by multiplying (i) the actual number of
days elapsed in the period for which the calculation is being made by (ii) a
daily rate based on a three hundred sixty (360) day year (that is, the then
Applicable Interest Rate of the Default Rate, as then applicable, divided by
360) by (iii) the outstanding principal balance.




1

--------------------------------------------------------------------------------




 

2.

The Borrower hereby authorizes the Lender, and the Lender hereby agrees, to
cause the following legends to be clearly, conspicuously and prominently
inserted on the original of the Promissory Note, in each case following the
signature of the Borrower:




“This Promissory Note has been amended by Amendment No. 3 to Promissory Note
dated as of September 6, 2011, between CornerWorld Corporation, as maker of this
Promissory Note and “Borrower” defined therein, and Marc A. Pickren, as the then
holder of this Promissory Note and “Lender” defined therein (“Amendment No. 3”),
the provisions of which are incorporated by reference for all purposes of this
Promissory Note, and each holder of this Promissory Note, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of Amendment No. 3.”,
subject to the provisions of the Subordination Agreement dated September 6,
2011.




The Lender further agrees (a) to cause executed counterparts (or copies of
executed counterparts) of Amendment No. 1, Amendment No. 2 and this Amendment to
be stapled or otherwise firmly affixed to the Promissory Note, and (b) to
furnish a copy of the Promissory Note, with such legends so inserted and with
such counterparts or copies of Amendment No. 1, and this Amendment so attached,
to Borrower promptly after the Lender’s receipt of a fully executed counterpart
of this Amendment.




All of the terms and provisions of the Promissory Note, as amended by
Amendment No. 1, Amendment No. 2 and as further amended by this Amendment,
remain in full force and effect.  The Borrower hereby agrees that the amendments
herein contained shall in no manner affect or impair the indebtedness evidenced
by the Promissory Note, the obligation of the Borrower to make payment of the
principal of and interest on the indebtedness evidenced by the Promissory Note
in strict accordance with the face and tenor of the Promissory Note, or any of
the liens or security interests securing such payment and performance.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

/s/ Scott N. Beck

 

By: Scott N. Beck

 

CORNERWORLD CORPORATION

 

Its: Chief Executive Officer

 

 

 

 

 

/s/ Marc Pickren

 

By: Marc A. Pickren




2

--------------------------------------------------------------------------------